ON MOTION NOB EEHEAEING-.
Ellison, J.
"UniUf the81" family. It is conceded by counsel that by inadvertence an error appeal’s in the abstract of the record and that the court may re-examine the cause with the error corrected. The error relates to the statement in the abstract as to what defendant offered to prove, on which statement the judgment was ordered to be reversed and cause remanded in the foregoing opinion. It now appears that defendant did not offer to prove that Thornbury was residing with his family in Daviess county when this suit was brought; but that said Thornbury’s family had previous to and at the time of bringing this action resided in Daviess county. We can see no relevancy such proof, if it had been permitted, would have had to the issue. The case cited by counsel from the supreme court of Iowa has no application. The letters of administration made a prima fade case for plaintiff that Thornbury was dead. The proof offered had no tendency to overcome such case. We are not inclined to defendant’s reasoning on this head.
WAUIi death, Complaint is further made that the court permitted hearsay testimony as to Thornbury being dead. An examination shows such evidence was really given as a reason why plaintiff did not bring suit against Thornbury when notified and not as affirmative evidence of the fact and of his death.
*503We are satisfied the judgment of the circuit court was for the right party and we will set aside the order of reversal and order its affirmance.